SEC File Number 000-29187-87 CUSIP Number 144 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):þForm 10-K oForm 20-F oForm 11-K oForm 10-Q oForm N-SAR oForm N-CSR For Period Ended: December 31, 2008oTransition Report on Form 10-KoTransition Report on Form 20-FoTransition Report on Form 11-KoTransition Report on Form 10-QoTransition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the
